Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 1 of 17




       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       --------------------------------------
       THE STATE OF NEW YORK EX REL
       VINOD KHURANA and THE CITY
       OF NEW YORK EX REL VINOD KHURANA,
                       Plaintiffs,
                                      Case No.
           v.                      15-CIV-06605-JFK

       SPHERION CORP.
       (n/k/a SFN GROUP, INC.),

                       Defendant.

       --------------------------------------

                 VIDEO-RECORDED DEPOSITION OF
       LAKSHMANAREKHA BASU, a Witness herein,
       taken by Defendant, pursuant to Subpeona,
       at the offices of Bartlett LLP, 170 Old
       Country Road, Mineola, New York, on
       Monday, November 12, 2018, at 9:23 a.m.,
       before Debra Stevens, a Certified Realtime
       and Registered Professional Reporter and
       Notary Public within and for the State of
       New York.




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
     Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 2 of 17


                                                                             46
1                                L. Basu
2                A.      We were on the same QA team,
3           yes.
4                Q.      So what was your understanding
5           of his qualifications?
6                A.      Of CityTime?
7                Q.      What were his qualifications to
8           do the work he did?
9                A.      That question, to me, is like --
10          it's too broad because CityTime is an
11          application and if you are asking what is
12          his qualification on CityTime, it depends
13          on how many years he has spent on the
14          application, which I do not know.
15               Q.      You don't have any sense of what
16          kind of quality of a worker he was?
17               A.      Oh, okay.    So, how much -- how
18          good quality testing can he do?
19               Q.      Yes.
20               A.      Oh, okay.    I think he is pretty
21          good.
22               Q.      Better than you?
23               A.      I do not know.      I do not
24          remember.
25               Q.      Did he ever tell you he was


                         The Little Reporting Company
                   (646) 650-5055 | www.littlereporting.com
     Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 3 of 17


                                                                             67
1                                L. Basu
2           like that.
3                Q.      Do you have any memory of
4           telling Mr. Mazer that Mr. Berger --
5           sorry.    Withdraw the question.
6                        Did you ever have a conversation
7           with Mr. Mazer that Mr. Khurana wasn't
8           doing a good job?
9                A.      I never talked to Mazer, Mark
10          Mazer.
11               Q.      Were you ever frustrated with
12          Mr. Khurana for not coming in on time?
13               A.      No.
14               Q.      Are you sure?
15               A.      I don't remember anything like
16          that.
17               Q.      Was it your understanding that
18          Mahesh was unhappy with Mr. Khurana for
19          not coming in on time?
20               A.      I don't remember anything like
21          that.
22               Q.      Did some people work overtime on
23          the CityTime project?
24               A.      Most of us were required to do
25          overtime to finish the releases.           That's


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 4 of 17


                                                                             69
1                                L. Basu
2                Q.      Would it have been bothered you?
3                A.      If I have to come in early but
4           other people are coming late, if it would
5           bother me?
6                Q.      No, that is not the question.
7           The question is, if someone worked very
8           late on overtime the night before and they
9           came in a little late, would that be a
10          problem?
11               A.      No.
12               Q.      Were people fired for being
13          late?
14               A.      I don't know.
15               Q.      Do you have any recollection of
16          someone being fired for being late?
17               A.      In any of my jobs?
18               Q.      No.   In the CityTime project.
19               A.      I don't know.
20               Q.      Do you have any recollection of
21          Mr. Khurana being fired for being late?
22               A.      No.
23               Q.      Was it your understanding that
24          Mr. Khurana was a hard worker?
25               A.      He was a good guy.       That's how I


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 5 of 17


                                                                             92
1                                L. Basu
2                Q.      So you don't recall Goldman
3           Sachs or someone from Goldman Sachs ever
4           reaching out to you?
5                A.      No.
6                        MR. WEXLER:     Nothing further.
7                        MR. KOVEL:     I think we are done.
8                Thank you.
9                        THE VIDEOGRAPHER:      This is the
10               end of today's deposition.         The time
11               is 11:24.     We are off the record.
12                     [TIME NOTED:      11:24 a.m.]
13
            ____________________________
14             LAKSHMANAREKHA BASU
15
16          ________________________
            Subscribed and sworn to
17
            Before me this _________
18
            Day of ________________, 2018.
19
20
            _______________________
21              Notary Public
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 6 of 17


                                                                             93
1
2                          CERTIFICATION
3
4               I, DEBRA STEVENS, a Notary Public for
5           and within the State of New York, do
6           hereby certify:
7               That the witness whose testimony as
8           herein set forth, was duly sworn by me;
9           and that the within transcript is a true
10          record of the testimony given by said
11          witness.
12              I further certify that I am not
13          related to any of the parties to this
14          action by blood or marriage, and that I am
15          in no way interested in the outcome of
16          this matter.
17              IN WITNESS WHEREOF, I have hereunto
18          set my hand this 20th day of November,
19          2018.
20
21                    _______________________
22                    DEBRA STEVENS, RPR-CRR
23
24                         *       *      *
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 7 of 17
                                                                                      95

           A            applications 7:17    bad 23:4 47:8,13 55:2     27:5,12 29:21 33:12
a.m 1:19 4:7 41:2         8:10,14 10:9 61:13  55:13 66:21 78:19        34:24 57:22,25 58:3
  71:6,14 72:24 92:12     61:16               78:23 89:7               58:8 62:24 63:10
a/k/a 84:11             approved 36:2        bag 85:11                 64:23 65:4 66:23
ability 47:19           area 50:9            Bartlett 1:17 4:9         67:4 80:10,23 81:14
acceptable 36:22        article 30:14 56:24  basically 15:10         best 20:14 83:15
access 30:21 32:4,5     articles 84:4        basis 21:7              better 9:19 28:18,20
account 80:9 81:12      Arya 42:9 43:10      Basu 1:15 3:3,10 4:17     46:22 47:2,5 90:3
action 20:5 53:24       asked 11:6 16:8,10    5:1,8,15,17 6:1 7:1    bills 28:21 61:2
  54:2 93:14              16:12 17:5,11,13,23 7:11 8:1 9:1 10:1      bit 6:5 7:12 27:17
actual 53:16              23:10,15 52:2 83:25 11:1 12:1 13:1 14:1      30:5 87:16
added 77:20               84:10 86:5          15:1 16:1 17:1 18:1    blood 93:14
address 5:18,22         asking 15:22 16:17    19:1 20:1 21:1 22:1    boss 21:23 23:3 25:20
  85:14 86:18             46:11 74:11,18      23:1,18 24:1 25:1        25:21
addresses 15:18           82:17 90:14         26:1,7 27:1 28:1       Boston 2:12
admin 24:8 60:7,18      assessment 54:10      29:1 30:1 31:1 32:1    bother 69:5
advice 90:10            assigned 36:6 61:8    33:1 34:1 35:1 36:1    bothered 69:2
advising 90:3           assignment 72:6       37:1 38:1 39:1 40:1    bottom 42:7 43:9,20
ago 17:13 23:20         associate 5:3         40:8,9,10 41:1 42:1      71:5
agree 54:10             assume 63:16 78:14    42:3 43:1,21 44:1      bought 48:4 58:22
amount 75:5             attempt 73:2          45:1 46:1 47:1 48:1    break 44:9,11 61:21
analyst 11:17,18,19     attended 10:25        49:1 50:1 51:1 52:1      62:7 75:18
  11:20 12:2,15 13:3    attorney 82:11 86:14  52:12 53:1 54:1        brief 7:13 75:17
  13:19,24,25 14:3      Attorneys 2:3,10      55:1 56:1 57:1 58:1    briefly 82:10 91:11
  37:19 55:15 76:15     audit 15:15           59:1 60:1 61:1 62:1    bring 68:4
  79:5                  Audrey 24:22,23,25    62:6,13,15 63:1        broad 46:10
answer 6:17 27:10         25:2 26:20,21 27:5  64:1,16,18,19,25       brought 6:2
  49:4                    27:11 37:11 47:13   65:1 66:1 67:1 68:1    bug 38:14 40:4 51:3,6
answered 23:13            47:18,22,23 48:16   69:1 70:1,23,24,25       51:9,10,17,19,22
answering 7:2             57:19 58:7,12       71:1,4,18 72:1,13        54:12,18 73:17,19
anybody 17:5,16         automation 33:23      73:1 74:1 75:1 76:1    bugs 65:25
  18:15 23:23 57:14       34:4,8,24 35:6,11   76:2 77:1 78:1 79:1    bunch 15:18 18:16
  61:15,19 76:11          35:14 38:6 64:6,12  80:1 81:1 82:1 83:1    busy 85:23
apologies 6:13            65:21 73:12 76:11   84:1 85:1 86:1 87:1    button 76:25 77:10
apologize 87:20           76:17 79:10         87:12,15 88:1 89:1     buy 48:4
application 11:6,21     available 24:8        89:19 90:1 91:1
                        Avenue 2:4            92:1,14 94:4,20                   C
  19:18,19,25 20:3,4
  20:16,19,25 32:20     aware 4:18           Bates 3:13,14,16        C 2:2
  32:20 34:14 35:23                           40:14 62:17 64:21      C-R-I-S-T-I 49:24
                                  B           71:3 87:19             call 20:7 22:16 49:21
  36:7,19 37:8,10
  38:11,12 39:8,10,24   B 3:9                beginning 62:4            60:25 86:17 90:18
  43:17 45:22 46:11     baby 70:6            behalf 4:24 5:5         called 16:3,24 17:2,2
  46:14 50:24 51:5      Bachelor's 7:16      behavior 19:20            17:3,11,12,23,24
  53:16,22 54:23 68:5   back 7:9 12:13 25:15 believe 84:24 88:10       18:18 19:11,13
  77:21 78:12 80:9,22    32:15 55:9 62:2      88:21,24                 23:12,14 24:17 50:9
  81:21                  75:11,23 86:19 87:5 bell 53:25                84:9 90:11
application's 81:13      89:17               Berger 25:17 26:21      caption 4:11
                        background 7:12,14                           care 15:9

                     The Little Reporting Company
               (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 8 of 17
                                                                                      96

case 1:8 4:11,14 5:25     76:7,10 77:14 78:9    contents 62:20        23:25 24:2,9,16
  15:17,22 18:8,12        78:20 79:7 80:9       continued 14:8        25:4 28:24 30:16
  34:8,9 36:13 38:20      81:13 82:13,20 83:2   contract 13:13 91:20  60:4,6,7,8,19,24
  73:15,16 91:8 94:3      85:25 86:22 91:23     conversation 17:8     85:25 86:2
cases 34:3 37:23        clear 87:25               67:6               data 34:7,18,19,22
  64:15 65:21,23        close 58:12,15          conversations 4:20    37:22 52:21,24 53:3
  73:15 76:16 79:12     closely 25:7 45:24        47:7 66:17          53:4,5,7,21,23
cause 75:7              closer 70:5             convert 65:24         73:14 79:12
cc 41:22,23 42:17       coding 37:12,17         converting 34:3      database 43:18
cc'd 71:9 72:4,17         90:11                   65:21 76:16        date 4:6 14:25 64:3
  73:6                  Cohen 62:23 63:5,16     copies 86:5,6         84:23 94:3
certain 88:23           college 39:12           Corp 1:10 4:14 5:6   dated 62:21 64:22
CERTIFICATION           Comcast.com 88:9        correct 6:2 12:23     87:22
  93:2                  come 9:15,18,21,22        14:10 15:3,4 33:6,7dates 10:13 11:3 12:3
Certified 1:20            55:9 65:7 68:14,16      33:10,11,13 45:25   14:18 29:16
certify 93:6,12           68:24 69:3 73:25,25     50:20 53:17 62:8   daughter 5:23 15:9
chain 3:11                74:15                   71:10 81:24 83:12   18:3 85:11
chance 63:2 64:25       comes 36:19               84:25 87:6         David 2:6 4:23 85:20
  65:6 85:21            comfortable 77:7,9      correctly 6:24       day 74:14 82:22
CHANGE 94:5             coming 16:7 58:6        corresponding 57:8    85:20 92:18 93:18
charge 81:23              67:12,19 69:4 72:23   counsel 4:21          94:22
check 60:11 73:16         74:12 75:15           Country 1:18 4:10    day-to-day 21:7
checking 34:13,16       COMMISSION              couple 16:21         days 16:12 85:24
chose 70:7,8              94:25                 course 77:13 78:7    Debra 1:20 93:4,22
Chris 2:17 4:4          communicate 22:19       COURT 1:2            December 62:22 64:3
chronological 13:6      communication           created 51:22         64:22
  40:23                   86:23                 creates 65:9 66:13   defects 40:3 80:9,22
city 1:5 4:12 30:10     company 11:17 19:11     creating 37:2 51:17   81:13,17 82:2
  32:19                   19:13 24:4 30:9,19      51:19 66:6         Defendant 1:11,16
CityTime 12:9,17,22       84:12                 cried 47:23           2:10 5:6
  13:2,15,16,21,22      complained 72:8         Cristi 49:24 50:4    degree 7:16,25
  14:20,23 16:23          73:10                 criticism 49:2,16,22 degrees 8:25 9:4,13
  20:11,13 21:12,21     completed 36:11,15        52:3                9:14
  21:22 23:3 25:3,10    computer 7:15,17,18     criticize 48:18,21,23deliver 51:11
  27:8,17 29:12 30:14     8:10,13,14 16:11      criticized 47:19,22  depends 46:12 77:6
  30:20,24,25 31:5,11   computers 30:22           78:18              deposition 1:14 4:8
  31:16 32:14,20 33:5   confused 31:5           criticizing 78:23     5:25 6:9,10 8:4 15:6
  33:24 34:19 35:15     congratulations 6:14    cry 47:18             16:3,7,20 17:22
  35:22,23 38:14        connection 53:7         cut 65:9 66:12,15     22:16 23:18,20 30:8
  39:18 45:5,18,19,21   consider 48:25          cutting 66:10,11      56:24 57:2 84:23
  46:6,10,12 47:7       consultant 19:10        cycle 51:14           85:16 92:10 94:3
  48:3,19,22,24 49:2      30:24                                      DESCRIPTION 3:10
  49:13,14 50:10,15     consulting 11:22                 D           designed 35:21 49:19
  50:19 52:21 56:7,13   contact 60:6 83:22      DA 13:12,13,14,17    desk 58:17
  59:11,14,25 61:7        91:18                  13:20 14:9,12,13,16 details 45:7,9,10,13
  64:8 67:23 69:18      contacted 23:9 85:18     14:16,19 15:14,23   develop 35:19 36:6
  70:3 74:11 75:5         86:9 91:21             17:2,6,13,15 18:13 developed 77:12
                                                 19:2,4,6 23:22,24

                     The Little Reporting Company
               (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 9 of 17
                                                                                     97

development 38:24       62:16 63:12 64:20       27:16 32:17 34:5      81:11
  39:11 43:13,16 45:3   70:21 71:4 72:4,12    explained 75:13 84:9  form 20:5,7 89:24
  49:17 50:23 51:8,8    74:22 83:4,8,21         84:11               forth 93:8
  51:13 53:16 54:6,22   85:5,14,25 86:18      expressing 39:13,17   found 16:8 23:11
  61:17,18              87:22 88:7,15,25                              83:8 86:8
different 29:15 59:4    89:4,21 90:2 91:4,5              F          four 20:21 21:10
  84:12                 91:15                 failed 73:16            27:24 31:11 40:12
Dimitri 24:6 60:18    emailed 16:2            failing 38:20           84:25
Dimitri's 24:10       emails 3:16,17 18:20    fails 73:15           fourth 40:13
diploma 7:17 8:2,10     29:21 40:11 71:2      failure 78:4,7,11     framework 35:10,11
  8:13 9:6,6,7,8,9      84:25 87:17           fair 49:9 75:5          35:13,18,22 36:3,6
direction 65:8,14,18  employee 14:11          fairly 11:11            36:7,11,14,16 37:12
  65:23               employer 14:14 56:9     far 24:13 58:16         39:15,20
directly 16:13,18       60:10,25              Farhana 41:9 52:13    fraud 30:10,11,15
discussed 9:10        ended 15:2                 52:20 53:24          32:19 59:24 84:2
discussing 51:18,20   enhanced 77:22          fast 59:21            fraudulent 60:4
  51:23               enter 53:9              fault 38:21 39:7,9,11 frequency 22:20
Discussion 7:4        entire 40:16 49:14      fax 17:4              Friday 88:3 90:22
disk 62:4               78:8                  feature 45:5 49:13,20 friend's 5:22
disloyal 70:13        ERRATA 94:2                73:8,20 77:20      friends 16:21
DISTRICT 1:2,3        errors 36:17 37:3,9     feed 34:7             frustrated 67:11
dkovel@kmllp.com        37:10 38:16,17        feel 47:4,8,13 89:7   frustrating 39:16
  2:6                   39:14,19              figure 13:5           frustration 39:14,18
document 62:15        ESQ 2:6,7,13            filling 90:15         further 85:22 87:8
documents 16:9,17     ex 1:5,6 4:12,13 84:8   find 15:22 38:15 40:3   92:6 93:12
doing 11:24 19:11       84:9                     51:4 85:4 86:3     future 89:8,10 90:3
  22:22 45:21 47:10   exactly 10:10 11:23     Fine 7:3              FYI 54:7
  47:15 52:5 53:15,22 EXAMINATION             finish 8:4 67:25 68:6
  54:11,13 66:3,18,24   5:11 82:8 87:13       finished 8:8                    G
  67:8 70:16,18,19      91:13                 fire 74:17            gathered 6:3
Drive 5:21            examined 5:10           fired 69:12,16,21     general 38:18 83:2
duly 5:9 93:8         example 20:2 52:4          73:23 74:8 75:7    generally 54:25
                        75:11                 firm 11:22,24         generate 77:11
          E           exchange 49:8           first 5:9,15 6:10,11  generates 77:2
E 2:2,2,6 3:2,9       execute 27:23              9:25 40:21,24 41:4 generating 36:17
e-mailed 15:20        executing 64:14            42:2,7 43:20 49:12   37:9 39:15,20
early 69:3              65:20                    49:25 50:2 51:25   getting 80:15 83:4
East 2:11             exhibit 3:11,13,14,16      52:11 71:4 78:14     86:24
educational 7:14 9:4    3:17 40:6,8,10 42:3      85:7,15 87:17,18   give 20:2 30:21 40:20
Edwin 42:9 43:10        49:25 62:13 64:18        89:6                 51:7 55:13,16 60:23
email 3:11,13,14        70:23 87:12           five 87:17,18           65:6 88:14
  15:18 24:8 26:12    EXHIBITS 3:10           fix 38:10 50:25 51:11 given 57:2 93:10
  40:11,22,23,25      expectation 51:7        fixed 73:19           gives 27:22
  41:18,25 42:5 43:8 expected 86:16           fixing 75:14          giving 45:6 90:9
  44:12 48:25 49:7,11 expecting 86:16         follow 21:9 44:5      Global 19:12
  50:8,18 51:2,3,16   EXPIRES 94:25              71:13              go 7:11 13:12,15 31:8
  51:18,20,24 52:11   explain 19:17 23:17     follows 5:10            32:10 39:25 51:12
  52:13 54:16 62:16                           forgot 29:18 79:23      59:3 81:19 89:12

                     The Little Reporting Company
               (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 10 of 17
                                                                                  98

 goes 40:13,15,22        Hey 48:6 74:15         JK 19:13          24:23 25:6,17 27:3
 going 17:4 18:6 28:12   high 78:3,7                              28:16,20 29:6,10,11
                                                job 9:21,23,25 10:7
   48:5,6 51:3 59:24     higher 9:3                               29:13 30:3,18 31:6
                                                  11:14 13:23 14:3,5
   60:4,24 65:13 71:15   hired 14:9 37:22         19:11 28:9,15,21,22
                                                                  31:6,7,15,17,19,20
   74:24 75:11 86:6      Hisham 41:6,8,16         37:7,18 49:20,2231:21,21 32:2,6,15
 Goldman 91:16 92:2        52:9,19 53:12 54:7     50:22 52:3,5 54:12
                                                                  32:23 35:2,7,18,21
   92:3                  hit 76:25 77:10          54:13,15,20,21,24
                                                                  35:25 36:2,4,5,9,10
 good 4:2 5:13 22:25     Hmm 74:6                 55:15 65:20 66:19
                                                                  36:12,14,18 37:4,6
   23:5 26:3 28:9,15     home 22:9 70:5           66:24 67:8 70:17,17
                                                                  37:21 41:14,16
   46:18,21 54:15,20     hour 62:10 71:16         70:18 76:16 80:842:11,13,14 43:7
   54:21,24 66:19,24       72:21                  82:13,20        44:18 45:20 46:14
   67:8 69:25 78:12,13   hours 72:20            jobs 19:14 28:18  46:23 50:4,6,22
   78:16,17 90:7         house 5:22 85:8          69:17           52:16 53:18 54:20
 goodbye 89:23           Howard 2:13 5:4        join 48:7         54:22 55:7 56:6,10
 Google 84:14              62:23 63:5 82:10     joined 11:16 21:2056:12,15,17 58:11
 Group 1:10 84:11        husband 9:22             36:12 38:7 71:2361:5,9,12 63:5,8,24
 guess 64:2 90:14        hwexler@seyfarth....     77:15,25 79:9,13,23
                                                                  64:10 65:22 69:14
 guessing 48:8             2:14                   81:7            69:19 70:9 71:17,19
 guy 38:9 69:25 79:10    Hyderebad 8:21         joining 5:2       73:5,24 74:2,14,16
   79:16 90:7                                   June 87:23 88:8 89:2
                                                                  76:2 78:17 79:6,21
 guy's 77:16                     I                                80:4,25 82:21 83:13
                      ID 54:2                        K            85:8 89:7,9
           H          idea 32:13           keep 72:21            knowing 75:3
 H 3:9                identification 40:7  Khurana 1:5,6 4:12    known 12:16,22
 half 71:15             62:12 64:17 70:22    4:13 6:2,6 25:9     knows 17:5 23:21,22
 hand 93:18             87:11                41:20 42:8 43:9     Kovel 2:6 3:4,5 4:23
 handbag 85:12        immediately 63:17      45:17 48:2,10,18     4:23 5:12 7:6 40:5
 happen 38:22         improvement 50:10      52:5 54:11 56:6,13   49:9 61:20 62:5
 happened 30:3 83:10 India 7:20 8:22,23      57:12,17,20,24 58:2  64:16,19 70:20
  89:9                  9:10,11              58:4 59:6,9 61:4     75:17,25 82:6 85:20
 hard 69:24 86:4,6    information 15:13,17   63:12,21 64:5 65:17  87:9,14 89:12 92:7
 Harry 29:19 81:9,11    18:14 44:5 55:12     66:3,6,18,23 67:7
 Hassan 41:7,8,16       72:25 83:6 85:22     67:12,18 69:21,24             L
  52:9,18 53:12       intended 50:18         70:12 71:9 72:16    L 3:3 5:1 6:1 7:1 8:1
 HCL 10:3,4 11:9,14   interact 39:21         73:22 74:19 75:4     9:1 10:1 11:1 12:1
  11:16 12:6,10,19,21 interaction 22:13      77:25 78:22 82:12    13:1 14:1 15:1 16:1
  12:25 13:11,18,18   interested 93:15       87:24 88:16 89:21    17:1 18:1 19:1 20:1
  14:8,8,10,11,12,13 interview 91:16         91:15,24             21:1 22:1 23:1 24:1
  14:16 17:3 28:6,10 introduce 4:22 40:5   Khurana's 44:12        25:1 26:1 27:1 28:1
  28:16,24 60:9,20    involved 16:22 55:4  Khurana2 88:8          29:1 30:1 31:1 32:1
 heading 34:24        Island 22:6          kind 20:10 21:6        33:1 34:1 35:1 36:1
 hear 86:19           issue 51:4,16 54:23    46:16                37:1 38:1 39:1 40:1
 heard 30:7,7 52:19   issues 38:11,13 52:3 KIRBY 2:3              41:1 42:1 43:1 44:1
  52:20,23 87:5         70:17              knew 31:22 32:8 33:8   45:1 46:1 47:1 48:1
 held 4:8 7:4                                33:12                49:1 50:1 51:1 52:1
 help 18:16 90:15,19             J         know 6:5 15:22 17:15   53:1 54:1 55:1 56:1
 helpful 50:14,19     January  71:21         17:16 18:8 19:2,5,7  57:1 58:1 59:1 60:1
 hereunto 93:17       Jericho 5:21           22:22,24 24:2,6,18   61:1 62:1 63:1 64:1

                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 11 of 17
                                                                                           99

    65:1 66:1 67:1 68:1   listed 18:17             Mahesh 16:24 17:5,9    meet 57:6 82:17,19
    69:1 70:1 71:1 72:1   little 4:5 7:12 27:16     21:14 29:17,25         88:2 90:21
    73:1 74:1 75:1 76:1      30:5 68:14,16,24       33:17,19 47:22        meeting 47:21 50:24
    77:1 78:1 79:1 80:1      69:9 87:16             55:23,25 57:15 65:5    57:4
    81:1 82:1 83:1 84:1   live 5:17,23 85:8         66:5,9,18 67:18       meetings 26:11
    85:1 86:1 87:1 88:1   lived 22:6                70:9 71:8,24 72:16    memory 27:3 66:21
    89:1 90:1 91:1 92:1   LLC 19:12                 73:24 79:25 81:8,12    66:22 67:3
 Lakshmanarekha           LLP 1:17 2:3,10 4:9      Mahesh/Rekha           mentioned 7:24
    1:15 4:17 5:8,16         5:5                    63:17                  30:14
    92:14 94:4,20         Load 90:11               maintains 43:18        message 16:25 23:13
 Lane 2:11                locked 88:22             making 81:24            87:4
 language 76:5 77:7       log 38:14 40:4           manager 21:9 22:2      met 90:25
 late 68:23,24 69:4,8,9   logged 81:21              27:21 29:13 35:4      Michael 50:6
    69:13,16,21 71:15     Logic 19:13               39:25 63:24 71:24     microphones 4:18
    72:9,23 73:11,23      logs 30:21                81:2,7,9,15           Microsoft 76:5
    74:4,9,12,19 75:6     Lokhand 52:19 53:24      manager's 29:9,18      middle 8:6 42:2
    75:13,15              Lokhandwala 41:10         33:9                   72:13
 lawyer 6:12,25              52:13 53:13           managers 21:25         Mike 42:8 43:10
 lawyers 15:21 18:17      Lokhandwala's             29:15                 Mineola 1:18 4:10
 lead 22:2 71:16,18          53:20                 managers' 59:22        minute 18:23 62:7
    72:2 80:2,6           long 11:25 12:11         manual 34:3,8,9,17     missed 60:14
 leads 71:23                 20:20 22:6            March 13:22 15:2       Mm-hmm 90:24
 learned 84:2             longer 83:5,14 89:22     Mark 29:3,23 30:4      mom 15:8,10
 leave 70:3,7,8           look 22:15 38:14 40:9     33:8 62:23 63:8       moment 89:13
 leaving 21:21 82:22         40:21 41:18 52:8       64:23 65:4,5 67:9     Monday 1:19 71:5
    83:2,3                   62:14 63:2 64:2,25    marked 40:7,10          88:7,17,22
 left 13:22 16:25            70:24 72:12 85:6,21    62:12,15 64:17        monitor 4:7
    21:20,21 23:13 56:6      86:2 88:14             70:22 87:11           months 17:12 23:20
    56:13,22,24 57:5,9    looked 15:13,16          marriage 93:14         morning 4:2 5:13
    70:10 71:25 79:10        22:18 23:11 33:15     Martin 2:17 4:4         74:13 75:15 86:13
    80:4 82:13,20 83:16      52:2 85:17 90:9       Master's 9:6,6         multiple 21:25
    83:20 86:21 91:22     looking 18:14 43:8       match 19:21
 legal 5:25               looks 40:12 87:22,24     matching 38:19                   N
 lengthy 87:16               88:15 89:21,23        matter 93:16           N 2:2 3:2,2
 let's 23:25 40:5,17         90:20                 Mazer 29:3,23 30:4     n/k/a 1:10
    52:8 64:2 70:20       lot 6:4 10:22 36:17       33:9 59:13,20 62:23   Nagarjuna 7:23
    72:12 78:14 89:5         44:16                  63:8 64:23 65:4       name 4:3,16 5:14,15
    91:9                  loud 43:23 65:3           67:4,7,9,10             5:16 7:21 18:10
 level 45:17,23           loyal 70:15,16           Mazer's 59:17            24:7,11,13,18 29:18
 life 9:19 51:13          Lucas 42:9 43:11         McINERNEY 2:3            41:22,24 52:19,20
 line 49:12 89:6          lunch 47:25 48:4,5,6     mean 10:25 11:9          52:23 53:6,10,20,24
 LinkedIn 22:18,20           48:7,12 58:20,22       19:22 23:19 30:7        63:25 77:16 81:11
    23:9 83:22 85:14,16      59:4 71:14 72:21       34:2,16 35:9 38:17      84:12 85:17 91:17
    86:10                    88:2 90:22 91:2        53:21 61:9,16 70:14     94:3,4
 Lisa 15:20,25 16:15                                75:10 80:15 81:20     named 24:22 25:17
 Lisa's 18:10                         M            meaning 82:19            33:8 41:6,9,20
 list 81:20               M 2:7 3:2                means 33:23 34:5         49:24 62:23
                          MA 2:12                                         names 37:21 42:16

                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 12 of 17
                                                                                      100

   79:23                 office 25:19 26:10,13   61:2                  post-graduate 9:13
 need 6:16,17 32:3,11      29:4,7,9 33:10,16   paycheck 28:12          preparation 15:12
   34:6 40:16,18,19        63:9,11 86:7        paying 60:9             prepare 15:5 34:7,20
   45:8 54:21 68:4,5     offices 1:17 4:9 35:3 payroll 28:11 60:14      37:22
   73:16 74:16,24 86:6   oh 46:17,20 49:17       68:2                  Preparing 34:18
   90:19                   53:25 60:11,15 68:4 people 35:4 36:5,19     present 2:16 4:25
 needs 73:18 77:21         79:21                 37:21 39:13,23        pretty 46:20
 negative 55:18,23       okay 5:20 6:18,19,23    41:21 42:12 48:7      printout 87:25
   56:2 57:12,13,16,20     18:15 43:12 44:3,8    52:17 53:15 59:4,19   priority 51:10
   57:23 59:5,10           44:24 45:3,4 46:17    61:6 67:22 68:13      private 4:20
 network 30:21 31:8        46:20 51:10 72:15     69:4,12 79:13,13,14   privately 26:17
   32:4,4,11               74:10 75:2 83:7,15    79:22,24              probably 38:15 45:15
 never 23:12 24:12         91:6                percent 88:23            51:22 73:8,19 79:13
   27:4,13 33:20 47:11   Old 1:17 4:9          perform 20:4             84:18
   52:19 55:8 58:5       once 9:23 43:25       performance 42:18       problem 8:5 31:8
   59:15 67:9 70:11      open 32:3               42:20,22 43:2,5        68:22 69:10 80:17
   79:4 87:5             opening 51:2            50:10                  88:10
 new 1:3,5,6,18,23 2:4   opinion 74:12 75:8    performing 39:8,10      problems 37:9 65:9
   2:4 4:10,12,13 5:21   order 13:6 22:16      person 21:13 24:6        66:6,13 80:12
   13:23 77:20 93:5        40:23                 41:14 52:22 54:5      process 51:13,14
 night 68:18,23 69:8     outcome 93:15           55:10 77:6,7,9        production 39:9,24
   75:12                 outside 22:13 48:4      79:19 83:4            Professional 1:21
 nodding 6:18            overseeing 66:3,4     personal 22:3 48:14     programs 11:2,4
 Notary 1:22 92:21       overtime 67:22,25       85:23                 progress 38:7
   93:4 94:24              68:7,10,14,17 69:8  PG 8:13 9:6,8           project 12:16,21
 NOTED 92:12                                   phone 15:18 18:18,19     14:20,20,23 20:11
 notice 72:23                      P             23:10,12,13 55:6       20:13 27:8,18 30:12
 November 1:19 4:6       P 2:2,2                 56:8 86:18             30:20,24,25 31:5,13
   93:18                 p.m 62:22 71:14       pick 4:19                31:16 32:14 33:5,23
 NOVERMBER 94:3            72:20,24            picking 18:3             34:25 35:11,14,22
 number 3:13,15,16       page 3:3,10 40:13,24 place 14:3 51:5           39:19 48:19,22,24
   4:14 17:3 22:17         41:4 42:2,7 43:21   places 9:5               49:2 50:15,19 55:11
   23:10,12 40:14          43:21 49:25 50:2    Plaintiff/Relator        56:7,14 57:5,9
   41:21 62:17 64:21       51:25 62:16 64:20     4:24                   58:24 59:11,14,18
   71:3 82:2 86:18         71:2                Plaintiffs 1:7 2:3       59:25 61:7 67:23
 numbers 15:19 18:18     PAGE/LINE(S)/         plan 21:8,9 27:22,23     69:18 70:4,13,15
   18:19 87:19             94:5                  36:21                  72:6 76:10 77:14
 NY 94:3                 pages 40:13 87:18     please 4:18,21 13:8      78:20 83:5,14,17,20
 NYC_CT 3:11,13,15       paid 13:18 28:3,6,7     49:5 71:12,16 72:25    86:22 88:18 89:22
   3:16 40:14 62:17        28:14,17,23 60:16     86:17                  91:23
   64:21 71:3              60:17,20,21         plug 79:11              project-related 83:6
                         papers 85:9           point 14:8 21:24 22:2   provide 7:13 80:8
          O              part 30:23 36:25 65:6   29:16 74:11 79:19      81:12,16
 O 3:2                   parties 93:13           81:7                  providing 80:21
 o'clock 75:14           Partner 19:14         possible 6:16 58:3,10   Public 1:22 92:21
 oath 6:21               Pause 7:8 44:4 62:25    88:2 90:21             93:4 94:24
 Objection 27:9 31:23    pausing 8:6           possibly 81:15          pursuant 1:16
   45:14 50:21           pay 13:17 28:5,14,21

                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 13 of 17
                                                                                         101

 put 11:5 53:19,20         62:20 65:3 84:3,5        10:10,13,14,16,21     represent 88:20
  73:14                    84:15 87:21 88:24        11:2,15,23 12:3,8     representing 18:25
                           89:4                     13:7,9 14:18,22,25    reputation 59:17
           Q             really 18:9 26:6 27:7      16:16 17:20 18:23     required 67:24
 QA 11:19,20,25            45:22 60:12 74:2         20:15,16,18,24        requirement 19:21
  12:15 13:2,19,24,25    Realtime 1:20              21:21 22:5,14 23:4      19:23,24 20:3,8
  14:3 19:11,14,15,17    reason 70:11 94:5          23:5,6,8 24:7,10,14     38:19 50:25
  19:18 21:8 39:5,9      recall 84:4,16,19 92:2     24:15,24 25:19 26:2   requirements 27:21
  39:10,25 42:24 46:2    receipt 83:7               26:5,6,15 27:11       respect 83:11
  49:20 51:11 61:9       Recess 61:25 75:22         28:8 29:16,20,22,24   responded 90:20
  64:14 76:15 79:5         89:16                    30:2 31:14 33:14,15   response 49:23 74:22
  81:2,15                recollection 21:4          33:17,20 34:21          88:6
 QA's 49:22 50:22          63:21 64:4 65:17         35:17,20 37:13,14     responses 62:8
  52:3 54:12 70:17         69:15,20 72:8 73:10      37:25 38:3,8,8,15     results 80:22 84:14
 QTP 64:9,11,13,15         83:3,16 87:10            41:13,15 42:16        reverse 40:22
  65:6 76:8,22,24        record 4:3,22 5:14         45:11 46:24 47:6,16   review 55:14
  77:3,25 78:24            7:5,6,10 49:6 61:24      47:20,21,24 48:20     reviewed 35:5 44:13
 qualification 46:12       62:3,21 64:19 70:25      48:24 50:5,7 52:18    reviewing 89:20
 qualifications 46:5,7     75:21,24 77:8,10         52:22 53:6,11 54:4    reviews 55:16,16
 qualified 61:7            89:13,15,18 90:6         54:5 55:2 56:3,5,19   rid 65:10 66:13
 quality 46:16,18 47:9     91:10 92:11 93:10        56:21,22 57:4,7,8     right 4:25 13:23
  47:14                  recorded 80:16             57:10,11,13,15,18       20:22 21:15 22:7
 question 7:3 8:5,6      recording 77:9             57:19,21,22,25          24:5 25:11 27:25
  13:4 27:10 35:8        records 76:25              58:14,16 59:2,7,9       32:10 40:25 42:6
  46:9 50:3,17 66:16     refer 12:19 49:10          59:12,19,21 60:22       44:20 58:21,25
  67:5 69:6,7 74:25      reference 91:18,23         61:3,15,19 66:7,25      61:17 78:14 79:20
  91:12                  referred 79:7,14,25        67:15,20 68:2,15,19     85:22 91:7
 questions 6:17 7:2        80:5                     68:25 70:2 71:25      ringing 53:25
  18:9 40:18 44:6        referring 9:9 12:16        72:3,10 76:19,20      Road 1:18 4:10
  54:8                     14:2                     77:15 78:2,5,6,10     role 31:4,7,12,15,18
 quickly 6:16            refresh 63:20 65:16        78:18,21,22,25 79:2     32:13 33:15 66:2
                           72:7 73:9 87:10          80:7,11,12,17,20,21   room 4:25 29:9
           R             regards 89:8               81:6 82:3,5,15,18     rooms 59:22
 R 2:2                   Registered 1:21            82:25 83:10,13,19     RPR-CRR 93:22
 Rabinovich 42:8         Rekha 23:17                83:24 84:6 85:2,13    run 34:8 37:23 65:24
   43:10 50:6            Rekha's 65:8,22            85:21 87:2 90:25        73:14 79:12
 raise 73:19             rel 1:5,6 4:12,13 84:8     91:3,4,5              Runner 90:12
 raising 52:3 54:12        84:9                   remembers 23:16         running 33:5 36:13
   70:17 73:17           related 5:25 19:4,6      rephrase 66:16            38:10
 ran 29:12                 30:12,16 93:13         replaced 61:3           rush 18:4
 randomly 84:15          relationship 21:17       report 20:8 25:25
 rate 77:23 78:3,7         22:4 23:2 26:3           40:4 63:21 65:25                 S
 reach 15:14 16:12       relative 13:20             66:5,9                S 2:2 3:2,9
   87:3                  release 68:6             reported 33:18,19       S-H-A-R-A 24:20
 reaching 86:24 92:4     releases 67:25           Reporter 1:21           Sachs 91:17 92:3,3
 read 30:5 32:16,21      relevant 87:19           reporting 4:5 19:19     SAIC 30:18,19 32:2
   40:16,18,19 43:19     remember 6:7,20,23         33:21 51:16 63:17       32:10
   43:22,24 49:3 56:23                                                    SAIC's 31:12 35:6

                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 14 of 17
                                                                                         102

 sales 15:15               41:24 42:3,9,17,18    sit 44:16 58:14           64:5 89:6
 Salmon 19:12              43:14 44:12 49:15     sitting 35:3 58:15,17   starting 35:19
 Sanjay 42:8 43:10         49:23 50:9,11,12      skill 45:17,18,23       state 1:5,22 4:11 5:13
 Savadjian 15:21           51:2,15 52:9,13       social 22:12 48:13        93:5 94:3
 saw 33:16 59:15           53:12 54:22 62:18       58:18,19              States 1:2 9:16,20
 saying 12:20 31:2,25      63:9,11,13,18,19      socialize 48:9,11         10:2,20,23 11:12
   31:25 32:25 36:24       65:2,11,12,14 71:6    software 51:13            14:7
   44:22,23 51:21 52:6     71:7 72:17 73:3,4     Solutions 13:13,14      stay 5:21 70:5
   57:11,16,19,23          82:19 87:25 88:4,5      13:15,17,20 14:9,12   Stevens 1:20 93:4,22
   59:10 60:20 73:25       88:12 90:12,16,21       14:13,16,17,19        stopped 10:14,16
   77:18 78:11,12 83:9     90:23                   15:14,23 17:2,7,14      28:24
   89:23                 seeing 25:19 38:11        17:15 18:13 19:3,4    strange 65:19
 says 43:13 51:9 53:13   send 16:10 28:12          19:6 23:22,24 24:2    strangest 24:4
   54:7 60:11 63:15,16     39:23 60:11,13 86:7     24:3,9,16 25:5        studied 7:15 39:12
   65:4,13 66:12 71:12   sending 52:12 54:16       28:25 30:16 60:5,6    study 7:18
   72:19                 senior 79:18              60:7,9,19,24 86:2,2   stuff 75:14
 schedule 71:13          sense 38:18 46:15       somebody 55:9 74:14     subject 50:8 62:24
 scheduling 84:22          59:23 60:3              81:19 83:3              63:14 64:23 88:9
 Schoharrie 5:20         sensitive 4:19          soon 5:2 10:19 11:11    submission 68:3
 school 85:11            sent 14:12 16:9 18:19     16:2 28:13 85:15      submit 20:7
 science 7:15,19           86:7 87:4             sorry 28:4 31:3 50:16   submitting 20:5,17
 Scott 25:17 26:21       series 3:17 40:11         67:5 87:15 89:19        21:3 27:20
   27:4,12 29:21 33:12     87:17                 sort 59:24              subordinate 25:22
   34:24 57:22,25        set 93:8,18             SOUTHERN 1:3            Subpeona 1:16
   62:23 63:10 64:22     Seth 2:7 5:3 16:10,13   speak 16:14,19 26:9     subpoena 16:3 23:18
   65:4,10 80:10 81:14     16:18,20 84:9,17,21     26:16,19 59:13          23:19 32:16 86:14
 script 34:6,10,13,15      84:24 85:20 86:5      speaking 84:17            86:25
   37:20,22 38:9 47:23   Seyfarth 2:10 5:5       specifically 38:16      Subscribed 92:16
   73:13 76:3,8,9,18     SFN 1:10 84:11            84:4,6                  94:21
   76:21 77:2,3,4,11     Shapiro 2:7 5:3         spell 24:19             success 77:23
   77:12,21 78:10        Shara 24:18,19 60:18    spelled 88:11           suitcase 85:11
   79:11 90:11           share 55:11 83:5        spent 46:13             Suite 2:11
 script-writing 47:19    Sharma 16:24 17:5       Spherion 1:10 4:14      summary 7:13
 scripting 76:24           21:14,18 29:17,25       5:6 17:6 19:3,6       supervising 79:2
 scripts 11:7 37:24        55:23,25 57:15 70:9     23:23 30:9 32:12      supervisor 79:4
   38:5 76:12 77:16,17     71:8 81:8               82:11 84:10 94:3      sure 8:7 26:24,25
   77:19,24 78:11,16     Shaw 2:10 5:5           spoke 16:21 18:22         27:2,7,13 29:2 32:9
   78:17,19,24 79:3,17   SHEET 94:2                27:14 65:5 84:21        43:22 45:5 49:19
   80:13,14,15,18        sheets 20:17 21:4       spoken 21:13 83:18        56:4,16 58:9 67:14
 SDLC 51:13                27:19,20                84:20                   71:13,22 75:19 81:5
 Seaport 2:11,11         showed 38:9 82:22       sshapiro@kmllp.c...       81:24,25 86:15
 search 84:15            simple 40:17              2:8                   surprise 56:18,20
 searched 18:12 84:13    simply 60:13            standard 72:22          suspicions 60:23
   85:25                 simulate 54:2           start 10:18 14:15       sworn 92:16 93:8
 second 43:21 49:3       simulating 53:23          40:17                   94:21
 see 14:6 19:3 20:6      single 15:8 62:16,16    started 12:25 13:23     sworn/affirmed 5:9
   29:4,8 41:3,5,7,22      64:20,20 71:2           14:6,22,24 38:10,11   systems 10:3,4 12:10


                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 15 of 17
                                                                                            103

  13:12,18,18 14:11         64:24 66:20 74:3,15      92:7                   triages 51:9
  14:12,13,16 15:15         91:19                  thinking 8:7 12:10       tried 87:3
  17:4 28:6,10,16,24      telling 31:10 45:3       third 2:4 41:25          true 93:9
                            49:17,20 50:23         thought 86:4 90:7        truth 6:22
            T               60:13 66:23 67:4       three 27:14 42:11        try 6:15 83:21
 T 3:2,9                  tells 27:3                 71:2 91:19             trying 13:5 15:14
 take 15:8 28:21 40:9     ten 62:6                 Thursday 16:4,5            17:14 18:13
   44:9,11 61:20 62:14    ten-page 87:17           ticket 32:3 51:3,17,19   Tuesday 42:6 49:11
   65:23 75:17 81:22      term 33:22                 51:23                    87:23
 taken 1:16               terminated 55:10         time 4:6,21 6:11 7:7     turn 85:5
 takes 51:9                 56:9 88:17,18,19,21      7:10 10:22 12:12,24    two 2:11 8:24 52:17
 talk 6:4 17:9,18,21        89:2                     12:25 15:7,8 18:7        71:23 74:2,20 76:24
   18:4,5,15 23:25        termination 55:5,8         20:17,20 21:3 27:19    type 38:17 50:13 76:4
   43:25 44:10 48:13      test 11:7 21:8,9 27:21     27:20 32:9 33:4          77:3
   59:4 82:13 89:5          27:22,23 34:3,8,9        40:19,20 44:18,18      typed 77:4 84:7
   91:7,9                   36:21 37:7,23 38:20      60:22 61:24 62:3       typing 77:8
 talked 15:25 27:12         40:3 52:21,24 53:3       64:5 67:12,19 73:2
   49:8 55:6 58:2,4,5,7     53:4,7,9,10,20,23        73:25,25 74:15 75:5              U
   58:24 59:16,19 67:9      64:15 65:20,23           75:9,10,21,24 77:19    U-N-N-A-T-I 8:19
   82:16                    73:15,15,16 76:16        77:24 78:8 82:12       UAT 39:22,22
 talking 6:11 11:8          79:12                    83:16 86:21 87:3       unable 20:6
   18:24 27:4 33:24       tested 10:11 36:20         88:14 89:15,18         uncovering 37:10
   49:13,14 57:14 58:6    testified 5:10 52:16       91:22 92:10,12         understand 5:24 6:9
   83:19 85:19 89:20      testimony 44:15 62:9     timeline 57:2             13:4 27:6,7,10
 team 21:19 25:8,9          62:9 93:7,10           times 74:2,20 84:16       30:11,15,23 31:12
   36:22,23,25 37:2,5     testing 10:7,8,9 11:5      84:18                   31:24 33:22 35:8,9
   38:2,4,24,25 39:2,3      11:21 13:14 19:18      timesheet 34:22 68:3      44:14,17,23,25 45:8
   39:4,5,22,23 40:3        20:6 34:9 36:19,22       88:9                    45:10 84:8
   42:18,20,21,23,24        36:23,25 37:2,7,18     timesheets 90:16         understanding 20:14
   42:25 43:4,5,13,16       38:23,25 39:3,11       title 14:4,5              32:17 33:3,4 34:23
   45:4 46:2 49:18          42:22 43:3 46:18       today 83:17               43:25 45:16 46:4
   50:23 51:8,8,12          53:8 65:25 73:13       today's 4:5 92:10         51:24 67:17 69:23
   54:6,22 58:15 61:10    Thank 13:10 88:3         told 13:12,15 16:18       89:25
   61:14,16,17,18           90:22 92:8               24:12 33:20 55:7       understood 45:12
   63:23 64:6,9,13,14     thing 8:3 35:2 50:25       56:8 70:11 82:23,23    unhappy 67:18
   65:7,7,25 71:16,18       51:15 59:20            tool 64:11               unit 38:25 39:3
   72:2,22 73:13 76:7     things 48:14 85:9        tools 81:18              United 1:2 9:15,20
   76:13,15 77:5,25,25    think 15:20 18:2,9,24    top 40:21,24 41:3,19      10:2,19,23 11:12
   78:23,24 79:3,8,15       21:20,25 22:11,25        52:8,12 87:22           14:7
   79:19,22 80:2,6,18       24:5,17 26:11 30:20    topics 59:4              university 7:22,23
   81:19                    34:21 35:3 40:22       total 40:12               8:15
 team's 37:7 39:9           42:21 46:20 50:13      touch 17:6,15,17         Unnati 8:18,20
 Technologies 8:18,20       52:20 54:9,15,24         23:24                  use 52:21 53:4,25
   12:6,20,25               61:6 62:11 65:24       tragedies 85:23           85:14 91:17
 tell 9:25 12:13 13:7,8     70:11,12 71:24         train 22:9               user 39:21 53:9,10,23
   17:8 30:6 36:20          73:22 74:19 75:3,6     training 11:2,4           54:2
   38:12 44:24 45:22        86:18 87:9 90:5        transcript 93:9          users 68:5
   46:25 55:9 61:2                                                          uses 76:8

                      The Little Reporting Company
                (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 16 of 17
                                                                                       104

          V             44:20 45:14 49:6        80:13                  11:02 75:24
 v 1:8 94:3             50:21 61:22 75:19      written 77:17,19,22     11:18 89:15
 valid 54:8             82:9,11 87:7 91:11      77:24 80:18 88:7       11:21 89:18
 VB 76:3,8,9 77:3       91:14 92:6             wrong 39:25 40:2        11:24 92:11,12
 verbally 6:18         WHEREOF 93:17            50:24                  11753 5:21
 versus 4:14           whispering  4:20        wrote 37:20 43:20       12 1:19 4:6 94:3
 video 4:7             withdraw  12:14          45:13 76:21 79:3       12/15/06 3:14
 VIDEO-RECORD...        56:11 67:5              87:23 90:18 91:15      12:30 72:24
   1:14                witness 1:15 3:3 4:16    91:19                  14 13:22
 videographer 2:17      93:7,11,17  94:4                               15 64:22
                       woman 24:17                       X             15-CIV-06605-JFK
   4:2,4 7:7,9 61:23
   62:2 75:20,23 89:14 wonder 60:8             X 3:2,9                   1:8
   89:17 92:9          work 10:12 11:25                                15-CIV-06605(JFK)
                        12:6 13:19,20 14:6                Y              4:15
 Vinod 1:5,6 4:12,13                           Y-A-A-R 88:11
   6:5 19:2 25:9 41:20  14:8,19 17:3 19:15                             170 1:17 4:9
                        19:17 20:10 21:6       Yeah 79:16
   55:3,19 56:2 62:24                          year 12:4,7,11 88:10
                        22:13 25:7 35:6                                          2
   63:14 64:23 65:6,7                            91:20
   66:21 70:2 71:9,12   37:11,16 38:7 45:19                            2 3:13 62:4,13,15
                        46:8 47:9,14 50:14     years 20:21 21:10       2000 9:2
   72:19 73:21 74:22                             27:24 31:11 45:21
   83:9,11 85:17 86:9   59:3 61:8 65:13                                2001 9:2
                        67:22 68:20 82:22        46:13 77:13           2002 9:17
   86:23 88:8                                  York 1:3,5,6,18,23
 Vinod's 72:9 74:21    worked  12:9,9,21,21                            2004 80:3
                        13:2,2,6,16 19:10        2:4,4 4:10,12,13      2006 14:24 36:13
   82:25 85:17                                   5:21 93:5
                        19:12 20:21 21:13                                62:22 64:3,7,22
           W            25:2,11 30:8 31:11                               81:4
                                                         Z             2007 36:11 40:25
 wake 74:13             45:24 54:25 68:7,10
 walked 33:9            68:13,23 69:7 75:4              0                56:25 57:3 71:20,21
 walking 29:8 59:15     75:12                                            80:3 81:4 87:23
                                               00001598 3:13 62:17
   59:21               worker 46:16 65:8                                 88:8 89:3
                                               00001743 3:15 64:21
 want 5:18 6:8 7:11     69:24                                          2009 70:6
                                               00002549 40:14
   25:16 43:22 44:9,11 working  10:15,17,18                            2010 13:22 15:3 19:8
                                               00002587 3:16 71:3
   44:24 62:7           10:24 13:11 14:15                              2018 1:19 4:6 92:18
                                               02210-2028 2:12
 wanted 9:19 19:3       15:10 19:9 20:8                                  93:19 94:3,22
   70:5 86:4 91:17      23:3 24:16 25:4                  1             20th 93:18
 wasn't 60:9 66:10,18   28:24 30:13 32:24      1 3:11 40:8,10 42:3,3   212-371-6600 2:5
   66:23 67:7           34:14 36:15 38:24        43:21 49:25 52:12     22 71:21
 way 93:15              45:6 49:19,21 58:13    1/22/2007 71:5          25 88:8 89:3
 ways 76:24             64:5,7 65:17 68:17     10 72:24                2549 3:12
 we'll 6:4,15 25:15     72:5,19 73:7,20        10:12 44:20             2552 3:12 40:15
   43:25                75:13 77:5             10:30 61:24             26 62:22 87:23
 week 80:10,23 81:14 works 34:10               10:41 62:3              26th 64:3
 weekend 88:22         wouldn't 77:8           10:44 71:5              29th 42:6 49:11
 weekends 68:20        write 11:6 51:6 55:16   10:58 75:21
                        65:22 76:9,18                                            3
 weeks 72:24                                   100 88:23
 went 13:16 85:16,24 writes 27:21 43:17                                3 3:14 64:16,18,20
                                               10022 2:4
 Wexler 2:13 3:4,5 5:4  76:11                                          3:02 62:22
                                               104 5:20
   5:4 6:13 27:9 31:23 writing 38:8 47:23                              30 40:25
                                               11 75:14
                                                                       300 2:11

                     The Little Reporting Company
               (646) 650-5055 | www.littlereporting.com
Case 1:15-cv-06605-JMF-OTW Document 149-4 Filed 07/12/19 Page 17 of 17
                                                                         105

           4
 4 3:16 70:23,25 72:13
 40 3:11
           5
 5 3:4,17 87:12
 5/17/2007 72:14
           6
 6 71:14 72:20
 617-946-4800 2:12
 62 3:13
 64 3:14
             7
 70 3:16
             8
 82 3:4
 825 2:4
 87 3:5,17
           9
 9 71:14 72:20
 9:23 1:19 4:7
 9:27 7:7
 9:28 7:10
 9:42 41:2
 91 3:5




                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
